Citation Nr: 1129543	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-49 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left anterior cruciate ligament and meniscus injury of the left knee.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1994 to December 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Throughout the appeal, the Veteran's left knee disability has been manifested by complaints of swelling, weakness, and fatigability that is productive of no more than slight impairment.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for residuals of a left anterior cruciate ligament and meniscus injury of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code (Code) 5257 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March and June 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in April 2009.  This examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and made findings regarding the severity of the Veteran's service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Increased Rating Laws and Regulations

Service connection for torn anterior cruciate ligament and meniscus injury of the left knee was granted by the RO in an August 2006 rating decision.  The 10 percent disability rating was awarded on the basis of a February 2006 VA examination that showed a positive anterior drawers sign, positive Lachmann's sign, and positive medial joint line tenderness.  The rating was made under the provisions of Code 5257, as analogous to other impairment of the knee.  See 38 C.F.R. § 4.20 (2010).  The Veteran claimed an increased evaluation in March 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

For slight impairment of the knee, with recurrent subluxation or lateral instability, a 10 percent rating is warranted; a 20 percent rating requires moderate impairment; a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

An examination was performed for VA in April 2009.  At that time the Veteran's history of torn anterior cruciate ligament and meniscus injury in 1994 was noted.  The Veteran reported having had pain, weakness, swelling, stiffness, giving way, fatigability and lack of endurance.  She reported that she took the medication Motrin, 800 mg., twice per day.  She used a hinged brace and a cane for ambulation.  She had flare-ups, with swelling, after walking or standing for long periods of time.  She estimated that the impact on her activities of daily living was moderate.  On questioning, the Veteran stated that she did not have episodes of dislocation or recurrent subluxation.  Range of motion was from 0 degrees extension to 140 degrees flexion.  Ligament testing, including medial collateral, lateral collateral, anterior cruciate and posterior cruciate was normal.  There was pain and painful motion, but no fatigue, weakness lack of endurance or incoordination was noted on range of motion.  Tenderness and guarding of movement was noted on examination.  Gait was normal and functional limitations on standing or walking were not noted.  X-ray studies were scheduled, but the Veteran did not show up for the testing.  The diagnosis was torn anterior cruciate ligament and meniscus of the left knee.  

VA outpatient treatment records dated from March 2008 to April 2010 have been received and reviewed.  These include records of the Veteran's physical therapy of the left knee.  In November 2009, range of motion was noted to be from 0 degrees extension to 110 degrees flexion.  X-ray studies that month showed no fractures or dislocations and the bones and soft tissues to be within normal limits.  The X-ray studies were considered to be within normal limits.  

In a statement dated in July 2009, the Veteran's husband related the symptoms of the Veteran's service-connected left knee disability.  He indicated that the Veteran could not walk for any distance, and that he, at times, had to carry her.  

The Veteran's left knee disability has been manifested by complaints of swelling, weakness, instability, and fatigability, although on examination in April 2009, no functional impairment was found.  Neither was fatigue, weakness, lack of endurance, or incoordination found on examination in April 2009.  The Veteran did not report any recurrent subluxation and ligament testing showed no instability.  Although tenderness and guarding of movement were found, the overall disability picture is not shown to be productive of more than slight other impairment of the left knee.  As such, more than a 10 percent rating is not found to be warranted under Code 5257.  

In cases where there are distinct disabilities caused from arthritis of the knee as well as other impairment of the knee, separate evaluations may be assigned.  See VAOPGCPREC 23-97.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  In this case, however, X-ray studies showed no evidence of arthritis.  Therefore, although there is some evidence of limitation of motion that is noncompensable, a separate evaluation for arthritis is not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  While the Veteran has some left knee limitation of motion, this is not shown to be the result of arthritis.  Thus the limitation of motion does not warrant a separate rating.  Moreover, functional impairment of the knee was not demonstrated on the most recent VA examination report.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

The slight left knee impairment caused by swelling, weakness, and fatigability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left knee disability, and no referral for an extraschedular rating is required.  Finally, the Veteran has indicated that she 

is seeking employment and the overall service-connected disability picture is not shown to raise the matter of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating in excess of 10 percent for residuals of a left anterior cruciate ligament and meniscus injury of the left knee is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


